     Exhibit A- Proposed Agreed
Case 9:20-cv-82318-RAR          Order 19-1 Entered on FLSD Docket 02/25/2021 Page 1 of 1
                           Document




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                   CASE NO: 20-CV-82318-RAR

   LEVIATHAN SECURITY GROUP, INC.,

   Plaintiff,
   v.

   LEVIATHAN DEFENSE GROUP LLC
   D/B/A LEVIATHAN SECURITY SOLUTIONS, and
   MICHAEL W. BIRD, JR.,

   Defendants.
   __________________________________________/

                              ORDER SCHEDULING MEDIATION

           The mediation conference in this matter shall be held with Mark Stein on June 10, 2021 at

   9:00AM. A report of the mediation must be filed within seven (7) days thereafter.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 25th day of February, 2021.

                                                       _________________________________
                                                       RODOLFO RUIZ
                                                       UNITED STATES DISTRICT JUDGE
